DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3, and 5-16 are pending. The claim objection to claim 1 is withdrawn due to the amendment. The indefiniteness rejections of claims 5 and 15 are withdrawn due to the amendment.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed October 19, 2021, with respect to McCune have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1, and 3-13 has been withdrawn.
Applicant's arguments filed October 19, 2021, with respect to Curlier (see pages 7-8), have been fully considered but they are not persuasive. Applicant argues that the claim amendment overcomes Curlier (US 2018/0216489) since Curlier does not disclose the first journal bearing supply channel and the second journal bearing supply channel extend between the passage and a same semicircle of the journal bearing so as to fluidly connect the passage to the same semicircle of the journal bearing. The Examiner respectfully disagrees and notes that a semicircle defined through 38a, 38b would meet the claim limitation. Note that since the semicircle includes the first journal bearing supply channel (38a) and the second journal bearing supply channel (39a), it follows that a passage (37a, 37b) is fluidly connected to the same semicircle. 

    PNG
    media_image1.png
    515
    406
    media_image1.png
    Greyscale

Annotated Figure 7 of Curlier

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the passage" in line 19.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 1, line 21, further recites “a passage”, and it is unclear passage as recited previously and each pin has an instance of the previously established passage, or whether the claim is introducing other arbitrary passages. Note that claim 5 recites “the passage” which raises additional indefiniteness issues since there are multiple passages established. Claims 3 and 5-16 are indefinite based on their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 fails to reference a claim previously set forth (since claim 4 has been cancelled).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6, 10-11, 13-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curlier (US 2018/0216489).

an engine core comprising a turbine (8), a compressor (4), and a core shaft (10) connecting the turbine to the compressor; 
a fan (2) located upstream of the engine core, the fan comprising a plurality of fan blades; and 
a gearbox (3) that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, wherein: 
the gearbox has an epicyclic gear train comprising a sun gear (32), a plurality of planet gears (33) and a ring gear (31), each planet gear being rotatable about its own axis on a respective pin (34), with a journal bearing formed between each planet gear and its respective pin; 
a first oil supply system (20a) is arranged to provide an oil supply to the journal bearing via a first journal bearing supply channel (38a) formed through the pin (Figs. 6-7); 
a second oil supply system (20b) is arranged to provide an oil supply to the journal bearing via a second journal bearing supply channel (38b) formed through the pin, the second oil supply system being different to the first oil supply system (Figs. 6-7); 
the second journal bearing supply channel is parallel to the first journal bearing supply channel (see annotated Fig. 7 below, also “symmetrical configuration” par. 71);
the first journal bearing supply channel and the second journal bearing supply channel extend between the passage (37a, 37b) and a same semicircle (see annotated Fig. 7 below which includes 38a, 38b at arrows) of the journal bearing so as to fluidly connect the passage to the same semicircle of the journal bearing (see annotated Fig. 7); 
each respective pin (34) has a passage running therethrough in the axial direction of the pin;
both of the second journal bearing supply channel and the first journal bearing supply channel are formed through the respective pin in a direction that is not a radial direction of the pin (see annotated Fig. 7 below with dotted lines being not radial, also see par. 71).

    PNG
    media_image1.png
    515
    406
    media_image1.png
    Greyscale

Annotated Figure 7 of Curlier
In regards to claim 3, Curlier discloses both the first journal bearing supply channel and the second journal bearing supply channel lie in the same plane that is perpendicular to the axis of the respective planet gear (Figs. 6-7).
	In regards to claim 5, Curlier discloses 
the passage contains a first central feed passage (37a) and a second central feed passage (37b);
the first oil supply system comprises the first central feed passage (37a) running through the central passage of each pin, the first journal bearing supply channel extending between the first central feed passage and the journal bearing (Figs. 6-7); 
the second oil supply system comprises the second central feed passage (37b) running through the central passage of each pin, the second journal bearing supply channel extending between the second central feed passage and the journal bearing; and 
the first central feed passage is not fluidly coupled to the second central feed passage (Figs. 5-7).
In regards to claim 6, Curlier discloses:
the first oil supply system comprises a first pump (44a) arranged to pump oil around the first oil supply system; and 
the second oil supply system comprises a second pump (44b) arranged to pump oil around the second oil supply system (par. 84, Fig. 5).
In regards to claim 10, Curlier discloses the second oil supply system is capable of providing sufficient oil to the journal bearing to allow the fan to operate in a windmill condition in which it is not driven by the turbine (see pars. 84-89 which discusses a control system which provides oil at stationary and non-stationary conditions, and arrangement is capable of providing sufficient oil at low speeds of operations in a windmill condition).
In regards to claim 11, Curlier discloses during normal operation, in which the fan is driven by the turbine via the gearbox, oil is provided to the journal bearing by both the first supply system and the second oil supply system (Figs. 5-7).
In regards to claim 13, Curlier discloses the first oil supply system comprises at least two first journal bearing supply channels (38a, 38a, Fig. 7) formed through the pin, each first journal supply channel being parallel to the others (Interpretation 1: Fig. 6 shows two parallel axial planes with channels 38a, par. 71; Interpretation 2: there is parallel flow from 37a to the journal bearing).
In regards to claim 14, Curlier discloses the second oil supply system comprises at least two second journal bearing supply channels (38b, 38b, Fig. 7) formed through the pin, each second journal supply channel being parallel to the others (Interpretation 1: Fig. 6 shows two parallel axial planes with channels 38b, par. 71; Interpretation 2: there is parallel flow from 37b to the journal bearing).

the turbine (8) is a first turbine, the compressor (5) is a first compressor, and the core shaft (10) is a first core shaft;
the engine core further comprises a second turbine (7), a second compressor (5), and a second core shaft (9) connecting the second turbine to the second compressor; and
the second turbine, second compressor, and second core shaft are capable to rotate at a higher rotational speed than the first core shaft (since the second rotor arrangement is separate from the first rotor, and appears capable of operating at a different higher rotational speed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlier (US 2018/0216489) in view of McCune (US 2010/0086403).
	In regards to claim 7, Curlier discloses all of the claimed element as set forth in the rejection of claim 6, except the second pump is a lower power and/or lower capacity pump than the first pump.
	McCune discloses a second pump is a lower power and/or lower capacity pump than a first pump (par. 25).
	Curlier discloses a lubrication with two parallel oil systems with pumps, however does not disclose one of the pumps is lower power and/or lower capacity pump. McCune, which is also directed to a gas turbine lubrication system with parallel systems, discloses a secondary pump with a lower power which accommodates for less oil being required to lubricate during windmilling (McCune pars. 24-25). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of 
	In regards to claim 8, Curlier discloses all of the claimed element as set forth in the rejection of claim 1, except the first oil supply system has a greater capacity than the second oil supply system.
	McCune discloses a first oil supply system has a greater capacity than a second oil supply system (par. 25).
	Curlier discloses a lubrication with two parallel oil systems with pumps, however does not disclose one of the system has a greater capacity. McCune, which is also directed to a gas turbine lubrication system with parallel systems, discloses a first oil supply system has a greater capacity than a second oil supply system to accommodate for less oil being required to lubricate during windmilling (McCune pars. 24-25). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Curlier by providing the first oil supply system has a greater capacity than the second oil supply system, as taught by McCune, to reduce the size and weight of the second oil supply system since less oil is required to lubricate during lower loads operations such as windmilling (McCune pars. 24-25).
	In regards to claim 9, Curlier discloses all of the claimed element as set forth in the rejection of claim 1, except the capacity of the second oil supply system is less than 70% of the capacity of the first oil supply system.
	McCune discloses a capacity of the second oil supply system is less than the capacity of the first oil supply system (par. 25).
	Curlier discloses a lubrication with two parallel oil systems with pumps, however does not disclose one of the system has a greater capacity. McCune, which is also directed to a gas turbine lubrication system with parallel systems, discloses a first oil supply system has a greater capacity than a second oil supply system to accommodate for less oil being required to lubricate during windmilling 
	Furthermore, the modified engine of Curlier comprises the capacity of the second supply system being less than the capacity of the first oil supply system (as modified above), however does not disclose the second oil supply system is less than 70% of the first oil supply system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of McCune by providing the second oil supply system at less than 70% of the first oil supply system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	In regards to claim 12, Curlier discloses all of the claimed element as set forth in the rejection of claim 1, except during normal operation, in which the fan is driven by the turbine via the gearbox, oil is provided to the journal bearings by only the first oil supply system.
	McCune during normal operation, in which the fan is driven by the turbine via the gearbox, oil is provided to the journal bearings by only the first oil supply system (pars. 9, 22-23, Figs. 4a, 4b).
	Curlier discloses a lubrication with two parallel oil systems with pumps, however does not disclose operation with only one of the supply systems provide oil to the journal bearings. McCune, which is also directed to a gas turbine lubrication system with parallel systems, discloses a first oil supply system that entirely supplies oil during normal operation (pars. 9, 22-23) and a second oil supply system which provides oil during windmilling operation to ensure proper lubrication during windmilling operation (pars. 6-7, 24-25). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Curlier by providing during normal operation, in which the fan is driven by the turbine via the gearbox, oil is .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlier (US 2018/0216489) in view of Stieger (US 2017/0284422).
	Curlier discloses all of the claimed elements as set forth in the rejection of claim 1, except the diameter of the fan is in the range of from 220cm to 400cm.
	Stieger discloses a fan for a gas turbine with the diameter of the fan is in the range of from 220cm to 400cm (par. 51, also see par. 68).
	Curlier discloses a fan for a gas turbine, however does not disclose the particular diameter of the fan. Stieger, which is also directed to a fan driven by a gas turbine, discloses the fan within the claimed range which provides a large thrust in conjunction with the gearbox which reduces the speed of the shaft. Thus, it would have been obvious to one having ordinary skill in the art to modify the gas turbine of Curlier by providing the diameter of the fan in the range of from 220cm to 400cm, as taught by Stieger, to generate large thrusts suitable for a gas turbine engine with a speed reducing gearbox.

	Alternatively, under a narrower interpretation of claim 16, the following rejection is presented:
Claim 16 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Curlier (US 2018/0216489) in view of Suciu (US 2016/0201606).
In regards to claim 16, Curlier discloses: 
the turbine (8) is a first turbine, the compressor (5) is a first compressor, and the core shaft (10) is a first core shaft; and
the engine core further comprises a second turbine (7), a second compressor (5), and a second core shaft (9) connecting the second turbine to the second compressor.
Alternatively, under a narrower interpretation, Curlier is silent about whether
the second turbine, second compressor, and second core shaft rotate at a higher rotational speed than the first core shaft.
Suciu discloses:
a second turbine (54), a second compressor (52), and a second core shaft (50) rotate at a higher rotational speed than the first core shaft (par. 40-42, 54).
Curlier discloses a gas turbine, however does not explicitly disclose a second turbine, compressor and core shaft, and that the second rotor rotates faster. Suciu, which is also directed to a gas turbine, discloses a higher speed high pressure turbine and compressor which improves the efficiency of the gas turbine engine by enabling the high pressure spool to operate with higher compression pressure ratios and preventing the high pressure spool from being limited by the lower pressure stages which generally have larger blade diameters and higher tip speeds. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the gas turbine engine of Curlier by rotating the second turbine, second compressor, and second core shaft at a higher rotational speed than the first core shaft, as taught by Suciu, to improve the efficiency of the gas turbine by achieving higher compression ratios in the high pressure compressor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
11/9/2021



                                                                                                                                                                                                        /J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        11/18/2021